The appellant on August 6th, 1941, secured an order for maintenance and a counsel fee pendente lite. The order has been precisely obeyed. She underwent a major operation on January 28th, 1942, and then sought an order requiring her husband to pay the expenses thereof and other medical fees previously incurred.
The learned advisory master denied the relief sought, relying upon the cases of Murphy v. Murphy, 102 N.J. Eq. 552, andSystma v. Bonte, 108 N.J. Eq. 493. We think the statute (N.J.S.A. 2:50-39) and these cases control. If it be necessary to enlarge the husband's obligation to his wife, it should be on notice to him and after a hearing.
The order appealed from is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PORTER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 13.
 For reversal — None. *Page 316